DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-17, 19, 21 and 22 are pending of which claims 1 and 14 are in independent form.
	Claims 1-17, 19, 21 and 22 are rejected under 35 U.S.C. 103.

Response to Arguments
Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive.

Applicant’s Argument:
Applicant argues, on pages 11-12 of the "Remarks”, that “In an effort to advance prosecution, and without conceding the propriety of these rejections, independent claim 1 is amended as set forth above to include the features of "receive a second response to the query from a second digital assistant component of the plurality of digital assistant components, wherein the first digital assistant component is authorized to access a database the second digital assistant component is prohibited from accessing, and wherein the first digital assistant component and the second digital assistant component are configured to process the query at least partially in parallel" (emphasis added). The Office Action's rejection fails to render obvious the above-mentioned features”. 

	Examiner's Response:
wherein the first [digital assistant] component is authorized to access a database the second [digital assistant] component is prohibited from accessing ([0053]-[0054], implicit from the definition of the digital assistants Document Titles module and Structured Sources module. The Entities from Structured Sources module KB 310 implements functions for retrieving a candidate answer based on matches between the relations between the entities in the query and the entities in Answer Source KB 21 (implemented e.g. as an SQL query). Examiner has interpreted that once the relation has established then the is accessed; if the relations are not established then the source is not accessed. Examiner additionally indicated that the is no reason or description given in the claims indicating why the access is prohibited, for at least this reason, examiner’s interpretation above applies to this claim), and wherein the first [digital assistant] component and the second [digital assistant] component are configured to process the query at least partially in parallel (As represented in FIG. 5, the data in the example CAS structure are output of the search results block of the question analysis processing step 510 and are about to be processed in parallel. A Search Hit CAS splitter mechanism 515 is used to initiate a parallel search for candidate answers. For parallel operations, the search list ( search result passages) are distributed by the CAS splitter element 515 so that concurrent search results processing techniques are applied (work divided) to process each of the found search results and to perform candidate answer generation (in parallel) using the techniques described herein in the Candidate Answer Generation block 30 (FIG. 3) ¶ [0086]. Also see ¶ [0003] and [0090]);
Wang discloses, digital assistant (virtual assistant with audio input device or a spoken query ¶ [0005], [0051], [0081], [0151] and [0154]). 


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chu-Carroll; Jennifer et al. (US 20120078889 A1) [Chu-Carroll] in view of Wang; Song et al. (US 20180293484 A1) [Wang].

Regarding claims 1 and 14, Chu-Carroll discloses, a system to coordinate overlapping ([0086]) processing of audio queries ([0036]), comprising: 
a data processing system comprising at least one processor ([0063]) and memory ([0038]) to: receive, via an interface, one or more data packets corresponding to an audio signal detected by a sensor of a computing device ([0037]-[0038], implicit feature); 
generate a query based on the audio signal received via the one or more data packets ([0037], It is understood that skilled artisans may implement a further extension to the system shown in FIG. 1 to employ one or more modules for enabling I/O communication between a user or computer system and the system 10 according to, but not limited to, the modalities of text, audio, video, gesture, tactile input and output etc. Thus, in one embodiment, both an input query and a generated query response may be provided in accordance with one or more of multiple modalities including text, audio, image, video, tactile or gesture); 
transmit the query to a plurality of [digital assistant] components ([0038], the processing is performed by a server cluster); 
receive a first response ([0053], The Document Titles (Document Retrieval in Title Sources) module 304 implements functions for detecting a candidate answer (from sources 11 and 21). The Entities From Passage Retrieval module 308 implements functions for detecting a candidate answer in textual passages, e.g. based on grammatical and semantic structures of the passages and the query. The Entities from Structured Sources module KB 310 implements functions for retrieving a candidate answer based on matches between the relations between the entities in the query and the entities in Answer Source KB 21 (implemented e.g. as an SQL query)) to the query from a first [digital assistant] component ([0053], "Document Titles module") [of the plurality of digital assistant components]; 
receive a second response to the query from a second [digital assistant] component ([0053], "Structured Sources module") of the plurality of [digital assistant] components, wherein the first [digital assistant] component is authorized to access a database the second [digital assistant] component is prohibited from accessing ([0053]-[0054], implicit from the definition of the digital assistants Document Titles module and Structured Sources module), and wherein the first [digital assistant] component and the second [digital assistant] component are configured to process the query at least partially in parallel (As represented in FIG. 5, the data in the example CAS structure are output of the search results block of the question analysis processing step 510 and are about to be processed in parallel. A Search Hit CAS splitter mechanism 515 is used to initiate a parallel search for candidate answers. For parallel operations, the search list ( search result passages) are distributed by the CAS splitter element 515 so that concurrent search results processing techniques are applied (work divided) to process each of the found search results and to perform candidate answer generation (in parallel) using the techniques described herein in the Candidate Answer Generation block 30 (FIG. 3) ¶ [0086]. Also see ¶ [0003] and [0090]);
determine, based on a ranking decision function, to select the second response from the second [digital assistant] component instead of the first response from the first [digital assistant] component ([0060], implicit output from the answer ranking module); and
provide, responsive to the selection, the second response from the second [digital assistant] component to the computing device ([0122]).
However Chu-Carroll does not explicitly facilitate digital assistant, of the plurality of digital assistant components. 
Wang discloses, digital assistant, of the plurality of digital assistant components (virtual assistant with audio input device or a spoken query ¶ [0005], [0051], [0081], [0151] and [0154]). 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Wang’s system would have allowed Chu-Carroll to facilitate digital assistant, of the plurality of digital assistant components. The motivation to combine is apparent in the Chu-Carroll's reference, because there is a need to improve query response in a multiple virtual assistant environment and indicating a responding virtual assistant from one of a plurality of virtual assistants.

Regarding claim 2, the combination of Chu-Carroll and Wang discloses, the data processing system to select the second response from the second digital assistant component based on a pre-configured preference established for the second digital assistant component (Wang: ranking virtual assistant ¶ [0078]-[0080] and giving preferences to virtual assistants ¶ [0048], [0080], [0103]-[0108]).

Regarding claims 3 and 15, the combination of Chu-Carroll and Wang discloses, the data processing system to select the second response from the second digital assistant component based on a confidence score for the second response from the second digital assistant component (Wang: 

Regarding claims 4 and 16, the combination of Chu-Carroll and Wang discloses, determine the first digital assistant component is a preferred digital assistant (Wang: ranking virtual assistant ¶ [0078]-[0080] and giving preferences to virtual assistants ¶ [0048], [0080], [0103]-[0108]); 
determine that the first response from the first digital assistant component is flagged as a fallback response; override, responsive to the determination that the first response from the first digital assistant component is flagged as the fallback response, the first digital assistant component (The virtual assistant 135 that provides said highest number of responses may be designated as the preferred virtual assistant 135 for that category. Where multiple virtual assistants 135 provide the same highest number of responses, the virtual assistant manager 130 may additionally consider the virtual assistant ranking when selecting the preferred virtual assistant 135. Note that the user may override this selection of a preferred virtual assistant 135 by indicating a different preference through feedback or by manually selecting the preferred virtual assistant 135 ¶ [0080]); 
select the second response from the second digital assistant component; and maintain the first digital assistant component as the preferred digital assistant (Wang: preferred virtual assistance ¶ [0080], [0103]-[0108]).

Regarding claim 5, the combination of Chu-Carroll and Wang discloses, determine a signal for the query; and select the ranking decision function from a plurality of ranking decision functions based on the signal (Wang: ranking virtual assistants and selecting which one will receive a response ¶ [0077]-[0080] and [0129]).

Regarding claim 6, the combination of Chu-Carroll and Wang discloses, determine a signal for the query; and select responses from the second digital assistant component based on the signal (Wang: preferred virtual assistance ¶ [0077]-[0080], [0103]-[0108] and [0129]).

Regarding claims 7 and 17, the combination of Chu-Carroll and Wang discloses, the data processing system to determine, based on the ranking decision function, to select the second response based on the second digital assistant component accessing data stored in memory of the computing device (Wang: ranking virtual assistant ¶ [0078]-[0080] and giving preferences to virtual assistants ¶ [0048], [0080], [0103]-[0108]).

Regarding claim 8, the combination of Chu-Carroll and Wang discloses, wherein the first response comprises one of calendar information or media content (Wang: managing calendar items ¶ [0052], [0056] and [0069]).

Regarding claim 9, the combination of Chu-Carroll and Wang discloses, wherein the first digital assistant component executes independently of the second digital assistant component to generate the first response (Wang: plurality of virtual assistants [abstract]).

Regarding claim 10, the combination of Chu-Carroll and Wang discloses, the data processing system to transmit the query to each of the plurality of digital assistants via an independent branch to cause the plurality of digital assistants to process the query in an overlapping manner (Wang: see Fig. 3 and 4).

Regarding claim 11, the combination of Chu-Carroll and Wang discloses, wherein the first digital assistant component is established by a different administrator from the second digital assistant component (Wang: see Fig. 3 and 4).

Regarding claim 12, the combination of Chu-Carroll and Wang discloses, receive the one or more data packets from the computing device via a streaming speech server configured to convert audio to text (Wang: converts speech (e.g., audio data) into text ¶ [0083]).

Regarding claims 13 and 19, the combination of Chu-Carroll and Wang discloses, receive the second response from the second digital assistant component prior to the first response from the first digital assistant component; determine that the second digital assistant component is not a preferred digital assistant component; determine that the first digital assistant is the preferred digital assistant; wait, responsive to the determination that the second digital assistant component is not a preferred digital assistant and the first digital assistant is the preferred digital assistant, for the first response from the first digital assistant component; upon receipt of the first response from the first digital assistant component, determine that the first response is flagged as a fallback response; and select the second response based on the determination that the second digital assistant component is not the preferred digital assistant and the first response is flagged as the fallback response (Wang: ranking virtual assistant ¶ [0078]-[0080] and giving preferences to virtual assistants ¶ [0048], [0080], [0103]-[0108]).

Regarding claim 21, the combination of Chu-Carroll and Wang discloses, the data processing system to determine, based on the ranking decision function, to select the second response based on the first response being an audio-only response (Wang: the indicator of a virtual assistant providing the 

Regarding claim 22, the combination of Chu-Carroll and Wang discloses, wherein the first [digital assistant] component executes on a remote server, and wherein the second [digital assistant] component executes on the computing device (Chu-Carroll: As a result of implementing the functional modules of the Candidate Answer Generation block 30, a query is created and run against all of the structured and unstructured primary data sources 11 in the (local or distributed) sources database or like memory storage device(s). This query may be run against the structured (KB), semi-structured (e.g., Wikipedia, IMDB databases, a collection of SEC filings in XBRL, etc.), or unstructured data (text repositories) to generate a candidate answer list 39 (also as a CAS, or an extension of prior CAS). It should be understood that, in one embodiment, the query is run against a local copy of the listed primary source databases, or may access the publically available public database sources. Moreover, it should be understood that, in one embodiment, not all the terms from the query need to be used for searching the answer--hence the need for creating the query based on results of the query analysis ¶ [0054]. Also see ¶ [0082]).
Wang discloses, digital assistant (virtual assistant with audio input device or a spoken query ¶ [0005], [0051], [0081], [0151] and [0154]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




3/2/2022